DETAILED ACTION 
	The original grounds for rejection based on the defective declaration has been overcome.  The replacement declaration is approved.  However, it has come to the attention of the examiner that the amended drawings fail to comply with the description requirement of 35 USC 112, which must be fulfilled in order to comply with the requirements of 35 USC 251.
	This rejection is not made final because it was not presented in the prior rejection. This is a new grounds for rejection.
Claim Rejections - 35 USC § 251
The claim is rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought.  The patent does not support the boundary line boundary circling the area at the center.  
In re Owens 710 F. 3d 1362 (Fed. Cir. 2013) “when an unclaimed boundary line divides a previously claimed area, it indicates that the applicant has disclaimed the portion beyond the boundary while claiming the area within it. Where permissible, unclaimed boundary lines allow the patentee to adjust his patent coverage and encompass embodiments that differ slightly but insignificantly from the originally-filed design. However, like all amendments made during prosecution, these lines must comply the written description requirement to receive the benefit of priority under § 120.”

“In our view, the best advice for future applicants was presented in the PTO's brief, which argued that unclaimed boundary lines typically should satisfy the written description requirement only if they make explicit a boundary that already exists, but was unclaimed, in the original disclosure.”
	
	There is no indication that the applicant possessed the boundary in patent D845,924.
Conclusion
	The claim is rejected under 35 U.S.C. § 251.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Krakower can be reached on 571-272-4496.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/Philip  S. Hyder/
Primary Examiner, Art Unit 2917

psh